Case 6:19-cv-00053-H-BU Document 20 Filed 02/26/21                 Page 1 of 1 PageID 954


                          LTNITED STATES DISTRICT COURT
                           NORTHERN DISTzuCT OF TEXAS
                               SAN ANGELO DIVISION

SHELIA R. J,,

       Plaintiff,

                                                             No. 6:19-CV-053-H-BU

ANDREW SAUL, Commissioner of the
Social Securiry Administration,

       Defendant

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF TTM UMTED STATES MAGISTRATE JUDGE

       United States Magistrate Judge John R. Parker made Findings, Conclusions, and       a

Recommendation (FCR) in this case on February 1, 2021.       Sae   Dkt. No. 19. Judge Parker

recommended that the Court reverse the decision of the Commissioner of Social Securiry

and remand this case for further proceedings. Id. at74. No objections to the FCR were

filed. The District Court has therefore reviewed the proposed FCR for clear enor. Fhding

none, the Court accepts the FCR of the United States Magisuate Judge. The decision of the

Commissioner of Social Security is reversed, and this case is remanded to the Commissioner

of Social Security for further proceedings consistent with the findings and conclusions of the

United States Magistrate Judge.

       So ordered on February     k,   ZOzt.




                                                   J     S WESL    HENDzuX
                                                           D STATES DISTzuCT JUDGE
